PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/230,863
Filing Date: 8 Aug 2016
Appellant(s): iVinci Partners, LLC



__________________
Robert M. Hirning 55,402
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 26, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The Appellant has two groupings of arguments presented. The first group pertains to arguments against rejections made under 35 U.S.C. 101 and the second group pertains to arguments against rejections made under 35 U.S.C. 103. 
	The Appellants first argument against rejections made under 35 U.S.C. 101 is that under a correct application of Step 2A Prong 1, the Claims are not “directed to” ineligible methods of organizing human activity, or other abstract subject matter. The Appellant supports this argument by asserting that nowhere in the rejection has there been an explanation of how the claim elements in the abstract idea identified by the examiner are characterized as part of certain methods of organizing human activity. A human, as the Appellant argues, cannot conduct the necessary calculations required by the claim in their mind. The Appellant concluded that the Examiner was conflating the data and user interface features for handling data from financial or healthcare actions with the financial or healthcare actions themselves and that the claims are actually directed to particular improvements in data processing.
	The Examiner respectfully submits that the Applicant’s argument characterization of the Examiner’s analysis under Step 2A Prong 1 is incorrect. The Examiner has repeatedly provided reasoning as to why the pending claims recite an abstract idea. All of the steps that the Examiner had included in the abstract idea recited by the pending claim are human behaviors that are exhibited in the course of sales activities. These limitations in the abstract idea presented by the Examiner explicitly are considered abstract in line with MPEP 2106.04(a)(2)(II). The Applicant has failed to adequately establish why the steps in the abstract idea should not be considered abstract beyond claiming that a human person cannot perform these steps in their mind or that there are intervening elements that result in a potential improvement to technology. The consideration of whether a human person can perform all of the calculations recited by the pending claims in their mind is irrelevant because the Examiner has not relied on “mental processes” to characterize the abstract idea recited by the pending claims. The consideration of intervening elements or additional elements is only relevant in the Step 2A Prong 1 analysis to know that these additional elements are to be considered in Step 2A Prong 2. Put another way the presence of additional elements in the claim does not prevent the claim from reciting an abstract idea.  Accordingly, the pending claims recite an abstract idea. 
	The Appellant’s second argument against the rejections made under 35 U.S.C. 101 is that under a correct application of Step 2A Prong 2, the Claims recite a “practical application” providing an improvement to a technical field of data processing. 
The Appellant supports this argument by asserting that first the claim recitations are technical in nature because they improve the computer operations involved to accomplish healthcare billing. The Appellant argues that the data records used did not, and would not, exist without the use of the claimed systems and methods. The Appellant further argues that the Examiner has conflated the financial or business problems in this space and the manual non-technical processes that would conventionally be used to solve these problems with the actual technical steps and elements required by the claims. This failure recognize the use of technology and an improvement to a technical field is a reversible error. 
The Examiner respectfully submits his disagreement with the Appellant’s argument. For an additional element to provide an improvement to a technical field, there must be a technical problem that exists that a technical solution recited by the claims will solve. The Appellant has failed to establish what technical problem the pending claims is trying to solve other that saying that the invention provides an improvement to a technical field of data processing. There is no evidence provided in the claim or in the Appellant’s disclosure as to how the claimed operations improve data processing. The elements of “generating a proposed payment data record for the estimate of the expected charges of the prospective health visit” and “outputting multiple selection options for the payment plan that are uniquely generated to characteristics of the consumer” provide no evidence of improvement in data processing. In fact, these limitations merely describe the content of data that is being outputted, not any technical aspect of how data is generated or transmitted. Rather, the Appellant takes the conventional, non-technical steps that a person would otherwise perform and generally links them to a generic technological environment. The addition of technological elements does not inherently improve technology. There is no evidence that the application of these non-technical processes in a technological environment changes how the technology processes this data. Rather, the pending claim merely leverages existing generic technology to solve a business problem with the conventional manner of generating these outputs. 
The Appellant further supports this argument by asserting that the discrete implementation of technology is being used by the claims. Specifically, that the particular arrangement of elements in the claims applies technology to improve technology over prior art methods. The Appellant alleges that the Examiner has failed to consider all elements of the claim because the Examiner merely pointed to one element in the claim as abstract. 	
The Examiner respectfully submits that there is a clear error in the Applicant’s understanding of the Final Rejection issued by the Examiner on October 28, 2021. The Appellant is currently arguing that the arrangement of technology implemented in the pending claims improves technology. The Appellant characterizes the Examiner as dismissing this argument and not considering all elements of the claim. However, the argument presented here and the Examiner’s response from page 43 of the Final Rejection issued by the Examiner on October 28, 2021 to the argument are two totally separate and unrelated elements. The Examiner cannot understand how the Appellant is able to connect these two elements. For context, the Examiner responded to an argument that was submitted by the Appellant in Remarks dated July 02, 2021. Specifically, page 14 of these Remarks shows that the Appellant argued: 
	“Each of the independent claims is also amended to recite that claims involve “identifying and obtaining a healthcare estimate data record” from the healthcare estimation system. Although the Examiner seemingly relies on prior art to allege that such features are “well-known, routine, and conventional”, there is no indication that such estimate data records are proactively identified, obtained, and then used to generate a proposed payment data record-an entirely new form of data-in the manner claimed” (Page 14 of Remarks filed July 02, 2021)

The examiner responded to this argument with:
“The applicant further argues that the examiner seemingly relies on prior art to teach that “identifying and obtaining a healthcare estimate record” is “well-known, routine and conventional”. The examiner respectfully disagrees. The examiner classifies “identifying and obtaining a healthcare estimate record” as part of the abstract idea and thus has no reliance on “well-known, routine and conventional” argumentation.” (Page 43 of Final Rejection dated October 28, 2021)

	As can be seen clearly, the Examiner was using this rationale to respond to a specific argument, not in response to an argument of discrete implementation of technology is being used by the claims. The Examiner merely was pointing out that specifically the limitation argued something more than what is well-known, routine, and conventional was actually a limitation that the Examiner had considered abstract so the argument was not compelling. 
	The implementation of discrete technology as argued by the Appellant does not inherently make an ineligible concept eligible. The application of technology in the Appellant’s pending claims are used at a high level of generality and is merely being leveraged as a tool to implement the abstract idea. Again, there is no evidence provided by the Appellant that the steps being implanted on the used technology would improve the technology in any way. Rather the Appellant is attempting to improve a business problem of manual outcomes in managing healthcare estimate data with a generic technological solution without providing anything that amounts to be a practical application of the abstract idea. 
The Appellant’s third argument against the rejections made under 35 U.S.C. 101 is that under a correct application of Step 2B, the Claims recite “significantly more” than the alleged judicial exception. The Appellant supports this argument by asserting that a skilled artisan would rightfully recognize the claimed data records and user interfaces as offering a discrete and detailed technical improvement in the relevant technical field, over the manual actions in payment systems and estimates that are not rooted in technology. 
The Examiner respectfully submits his disagreement with the Appellant’s argument. The Appellant has again demonstrated that the pending claims are merely taking human activity that is being performed manually and generally linking this activity to a generic technological environment. This does not constitute additional elements that are “significantly more” than the abstract idea because the manual steps that are being performed by humans without technology is part of the abstract idea itself. There is no indication that any of these steps would actually improve any technology because the improvement lies with making what is not done by a computer, done by a computer. This does not improve the functions of any technology.  
 The Appellant’s first argument against rejections made under 35 U.S.C. 103 is that even if combinable, Whittier, Pourfallah, and/or Stamper do not teach or suggest establishing a payment plan prior to providing healthcare services. The Appellant supports this argument by asserting that Whittier does not discuss a proposed payment data record defining a payment plan to be selected and customized prior to the provision of healthcare services. Likewise, the simple options that Whittier provides do not involve the underwriting of a payment plan, nor do they consider any optimized outcome that would be needed to effectively define and customize a payment plan. The applicant also asserts that Pourfallah and Stamper are deficient in teaching this element. 
The Examiner respectfully submits his disagreement with the Appellant’s argument. Paragraphs [0024]-[0029] of Whitter teach developing a payment plan for a patient if they do not qualify for charity. This payment plan is based on the patient’s credit score/report, income data, family size data, payment data, history data, estimate data, healthcare provider data and service type/department data. Figure 2 of Whittier explicitly shows that this payment plan data is generated before treatment. This teaching reads on the broadest reasonable interpretation of the pending claim language. The Appellant is apparently arguing for a more specific usage of “customized” and “payment plan” and is therefore arguing for features that are not claimed. The examiner does not rely on Pourfallah or Stamper to teach this element. Accordingly, Whittier teaches this element. 
 The Appellant’s second argument against rejections made under 35 U.S.C. 103 is that even if combinable, Whittier, Pourfallah and/or Stamper do not teach or suggest a graphical user interface that outputs multiple selections for the payment plan prior to performance of the prospective healthcare visit. The Appellant supports this argument by asserting that Pourfallah does not teach a graphical user interface that outputs multiple selection options of a prospective payment plan as claimed. Pourfallah teaches selecting payment after treatment has been administered. 
The Examiner respectfully submits his disagreement with the Appellant’s argument. The Examiner does not rely on Pourfallah to teach receiving a payment selection after treatment but rather the teaching of receiving a selection of a payment plan through a user interface. The Examiner relies on the combined teaching of Whittier and Pourfallah to teach the limitation in question. Here the Appellant is not considering the prior art as an ordered combination, but rather as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Appellant’s third argument against rejections made under 35 U.S.C. 103 is that even if combinable, Whittier, Pourfallah and/or Stamper do not teach or suggest outputting multiple selection options for the payment plan from generated data as recited in the claim. The Appellant supports this argument by asserting that Whittier does not teach the generation of multiple payment options because payment plans are generated by a human manually responding to a credit score or other data. 
The Examiner respectfully submits his disagreement with the Appellant’s argument. The registrar (human) is not responding to a credit score at all. The registrar in paragraph [0024] of Whittier is responding to the patient resisting payment prior to the health care encounter and uses financial clearance engine. There is no basis to conclude that the registrar is making any manual calculations. What does have basis in Whittier is the usage of the financial clearance engine 104, at the prompting of the registrar, to generate multiple payment plan options. This establishes that Whittier teaches outputting multiple selection options for the payment plan from generated data as recited in the claim. 
The Appellant’s fourth argument against rejections made under 35 U.S.C. 103 is that the cited references, even if combinable, do not teach or suggest every limitation of pending dependent claims 15 or 16. Specifically, the Appellant argues that none of the cited references teach a health reconciliation data record which indicates a remaining balance.  The Appellant further asserts that there is no indication of reduced charges as claimed given by the prior art. 
The Examiner respectfully submits his disagreement with the Appellant’s argument. Pourfallah at paragraphs [0096]-[0100] and figures 3E and 3D teaches that a patient can make a payment to a healthcare provider against the balance that they owe. When the payment is made, the account sponsor 370 may generate a notification of the remaining balance 371 and send it to the user. This is clearly a piece of data that indicates a remaining balance which reads on the pending claim language. With respect to the reduced charges, the Appellant does not provide any specific argument to show the prior art’s deficiency in teaching this feature. On the contrary, the examiner had specifically shown that Stamper has taught this element of claim 16. The Appellant has not provided any argument against Stamper in this regard. 
The Appellant’s fifth argument against rejections made under 35 U.S.C. 103 is that a skilled artisan would not have been motivated to combine Whittier, Pourfallah and/or Stamper. Specifically there is no reasonable motivation for a skilled artisan to combine the pre-treatment methods of Whittier with the post-treatment methods of Pourfallah because they would have to implement undue experimentation and re-engineering  to make these systems work together and produce the claimed graphical user interfaces and data records. 
The Examiner respectfully submits his disagreement with the Appellant’s argument. The reason to combine Whittier and Pourfallah rests with the teaching, suggestion and/or motivation of increased number of transactions through the reduction of network communications leading to an improvement in processing efficiency as described by paragraph [0101] of Pourfallah. This advantage to payment systems would exist whether healthcare was delivered before or after payment because the function and efficiency of a network does not depend on a patient receiving healthcare. Accordingly, there would not be any need for undue experimentation and re-engineering of Whittier to incorporate the teachings of Pourfallah. 

(3) Conclusion of the Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/JOHN P GO/Primary Examiner, Art Unit 3686              
                                                                                                                                                                                          /RUPANGINI SINGH/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.